Per Curiam.
Plaintiffs jointly appeal from an order of the trial court denying their motion for a new trial as to the issue of damages only. We affirm.
Plaintiffs’ claims arise out of an automobile accident on May 20,1971, and their actions were consolidated for trial. The defendant admitted liability. The jury returned verdicts for each plaintiff for the amount of their lost wages and medical expenses. Plaintiffs allege the verdicts are inadequate and were given under the influence of passion and prejudice.
We have carefully reviewed the record. It does not appear that the damages awarded were insufficient due to the influence of passion and prejudice or that the verdict was so inadequate as to give rise to a clear abuse of discretion on the part of the trial court in denying a motion for a new trial. Brannan v. Shertzer, 242 Minn. 277, 64 N. W. 2d 755 (1954).
Affirmed.